Motion insofar as it seeks leave to reargue is granted to the extent that, upon reargument, the memorandum and order entered October 9, 2015 (132 AD3d 1370 [2015]) is amended by deleting the words “Grand Island” from the first sentence of the first paragraph of the memorandum and substituting in place thereof the words “Michigan Avenue in the City of Buffalo”; and motion insofar as it seeks in the alternative leave to appeal to the Court of Appeals is denied. Present — Scudder, P.J., Smith, Lindley, Valentino and Whalen, JJ.